                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


UNITED STATES OF AMERICA                    )
                                            ) EDTN Arresting Dist No. 1:19-mj-93-SKL
       v.                                   ) Dist. of Nevada
                                            ) Charging Dist. 1:13-CR-500/402-7228-7229-N10
                                            )
KENISHA N. MCCLEARY                         )
                                            )


                               MEMORANDUM AND ORDER

        The Defendant KENISHA N. MCCLEARY (“Defendant”) appeared for a hearing before
the undersigned on May 29, 2019, pursuant to Rule 58 of the Federal Rules of Criminal Procedure
and an arrest warrant, with respect to CVB violation citations 402-7228-7229-N10 out of the U.S.
District Court, Nevada. Those present for the hearing included:

              (1)     AUSA Frank Clark for the USA.
              (2)     Defendant, Kenisha N. McCleary.
              (3)     Attorney Bryan H. Hoss as appointed counsel for defendant.

         After being sworn in due form of law, the Defendant was informed or reminded of her
privilege against self-incrimination accorded her under the 5th Amendment to the United States
Constitution. Attorney Bryan H. Hoss was appointed to represent Defendant in the arresting
district.

       The Defendant had been provided with a copy of the arrest warrant and violation citations
and had the opportunity of reviewing those documents with her attorney. It was determined
Defendant was capable of being able to read and understand the copy of the aforesaid documents
she had been provided.

        Defendant did not seek an identification hearing to determine if she was the person named
in the violation citations. AUSA Clark stated the government is not seeking the detention of
Defendant who was released on an Own Recognizance Appearance Bond. Defendant was
advised of her venue waiver rights pursuant to Rule 58(c)(2) of the Federal Rules of Criminal
Procedure.

      It is ORDERED that Defendant shall be released and shall be present on July 29, 2019 at
2:30 p.m. (Pacific Standard Time). before U.S. Magistrate Judge Brenda Weksler,
Courtroom 3B, U.S. District Court, Nevada, Las Vegas location, Lloyd D. George U.S.
Courthouse, 333 Las Vegas Boulevard, South, Las Vegas, Nevada 89101 for further
proceedings unless alternative arrangements are made.

      SO ORDERED.

      ENTER:
                                    s/  fâátÇ ^A _xx
                                    SUSAN K. LEE
                                    UNITED STATES MAGISTRATE JUDGE




                                      2
